Title: To John Adams from Elbridge Gerry, 8 November 1785
From: Gerry, Elbridge
To: Adams, John


          
            My dear sir
            New York 8th Novr 1785
          
          Since my last of the 3d of August I am favoured with yours of the 26th of June, 6th of July, 26th of August & 11th of September, & am much obliged to You for the papers inclosed in the July Letter, as well as for the useful Information contained in all of them.
          The Conduct of the Court of London, clearly indicates, & convinces Us on this Side the Atlantic that they have an unfriendly Disposition towards Us. if the professions of the King are real, he discovers great Wisdom; for this will ever direct Men to make the best of Circumstances, & not to afflict themselves with repining or Resentment, because unfavorable Events have taken place. but in political affairs, & indeed in private Concerns, We are to ground our Conduct, on the part which those We have to deal with act, not on that, which they profess. but let the King’s Disposition, be what it may, the Ministry’s & Nation’s appears inimical—their true line of Conduct, is to rival in our Commerce the other Europeans, as they can, if they would conquer their vindictive Disposition & renew Friendship; but they are too degenerate for this, & the Consequence will be, such an implacable Hatred between the two Nations as will terminate all Commerce, & divert that of the U States into Channels from whence it will never return to G Britain. if they wish for Hostilities, We mean to be prepared for them by having a well armed & disciplined Militia, but with forty Millions sterg unfunded & with a people so burdened, as to be clamorous upon every Attempt to fund this Debt or any part of it, so loaded with Taxes for supporting Government & for paying the Interest of the funded Debt as to be hardly able to subsist, I think they cannot be so distracted as to wish for another hundred Millions on their shoulders by again waging War with the U. S— if they are, in the Name of God let them come on, & sink into the pit they had provided for Us; for such an addition to their Debt, or a less Sum, would produce a Convulsion that must subjugate them to some of the Other European powers; An Event I wish not to see, if they will cease to disturb & destroy the Happiness of Mankind.
          As to an Allowance of Interest to the british Merchants for Debts contracted before the War, I do not conceive the Demand to be just, or that a Jury in the Union will ever be found to admit it. Interest is a Consideration for the Improvement of property, & the Fact is, that the American Debtors had not an Opportunity during the War to make such Improvement. they were obliged to sell their british Imports on Credit & to receive paper, which on an Average is depretiated to an half or one third of its nominal Sum. shall then the british Creditor recover Interest on a Book Debt, when the Debtor could only recover the principal, because such a privilege was admitted by Us under the british Government? if this Indulgence was just then, is it, for the same Reason just now? I think not, & beleive them, whatever they may say, to be of the same opinion: or at least, that they must feel in some Degree, the Injustice of a Demand, so apparent to those who are personally disinterested. I allude to the most cool & judicious Men in this quarter—
          If a proposition should be made by partial Favours to divide the States, it will as formerly have a most happy Effect. it will tend to unite Us, more than any propositions of our own. but I think it impossible that the British Court, can be so lost to common Sense, as to betray their Enmity by such weak propositions as Facilities in Trade.
          Your plan of granting a Bounty on Oyl to be paid by an Impost on british Manufactures strikes me very agreably. the operation would be twofold, & I should hope the Effect would be powerful.
          I think You may make Yourself easy at present, respecting Congress— most of your Opponents are out by Rotation, & the Members appear in general to have great Confidence in your abilities & Integrity. Should You be attacked, You may rely on Mr King for a friendly & firm Support. Those who wished to supplant You, have quoted in private Circles, such Details & familiar Expressions in your Letters as they conceived were below the Dignity of your Station. their objections have had little or no Effect on liberal & judicious Minds, more especially, as all allow, You write with great Abilities on great Subjects. but to quiet these competitors, or Creatures of Competitors, it may be best to avoid Details, & gratify in some Measure their Taste for Sublimity of Style, & Rotundity of periods—
          The Tales which You have heard of Gallicans & Antigallicans, british & Antibritish, are without Foundation. Congress can not be more free from foreign & domestic Influence, than they now are; & there are no parties in America, but such as are produced by clashing Interests, which there is a general Disposition to reconcile— The Cincinnati indeed may be considered as an Exception; but their Institution will be soon attacked in Congress, & I hope abolished—
          Congress have taken much pains to obtain a full Representation of the States; from the Want of Which We have not done half the Business which We otherwise might have done the past Year. We have however put on a good Footing the Departments of the Treasury, War Office & foreign Affairs, the Business of which is very regularly & expeditiously conducted. We have also by adjourning to this place, quieted the Uneasinesses which resulted from the Want of Accomodations in princetown Trenton & Annapolis. We have obtained a good Requisition, & regulated the Loan offices so as reduce the thirteen Receivers of Taxes, & unite both Offices into One: passed the Land ordnance, in which however I think there must be an Alteration so far as to reduce the price of the fœderal Lands offered for Sale— We have also given You powers to adjust with the Court of London the eastern Boundary Line of Massachusetts. & have made You, Mr Jefferson & Mr Carmichael Consuls general, in the Kingdoms wherein You respectively reside. The fœderal Court between Massachusetts & New York is postponed, as two out of nine Judges have not yet accepted. We urged the Expediency of submitting the Cause to the seven who have accepted but N York declined.
          The new Congress is not yet formed & probably will not be within ten Days; they will have nothing to take off their attention from the great objects of laying plans for impowering Congress to collect the Taxes levied in pursuance of their Requisitions; to regulate Trade, so as to retaliate on Foreigners & carry commercial Treaties into full Effect; & to obtain an Adjustment of the State Accounts & a fœderal Valuation for assessing the States or rather a Rule for forming the latter. indeed the Algerine War, if it has taken Place, will require an Exertion, as We must have peace at all Events with these Barbarians, who are probably encouraged to commence Hostilities, by our british, or some other European Friends—
          I wish You would attend to the Resolution of Congress making You Consul General: & if it will admit of the Measure, appoint General Warren’s Son Mr Winslow Warren Consul untill the Sense of Congress can be known, provided he can remove from Lisbon. this would give such satisfaction to our Milton Friends, that I sincerely wish the Measure may be adopted: & there is no Doubt in my Mind the Appointment would be confirmed by Congress.
          I am no longer elegible to Congress, & feel such a Relief from Anxiety & Care already, As induces me to think I shall relish private Life too well to quite it Again for any public office whatever. possibly I may alter my Mind after resting awhile, but I sincerely declare, that I always supposed & ever found publick Life inconsistent with my Happiness. the obligations Solicitudes, & Confinements thereof, are utterly irreconcileable to my Disposition— however I can never divest myself of a Desire to see the U States happy in their Government, prosperous, & respected— these objects an Individual may as well promote in his Study, & often times better, than by appearing as an Actor in the political Theatre. You have much more Philosophy than most Statesmen can boast; & yet I am sometimes diverted to see it put to the Test. pray give my Compliments to the Ladies of your Family, & Colo Smith & be assured / I am ever your most / sincerely
          
            E Gerry
          
          
            PS Mr King has lately written to you, but request his respectful Compliments—
          
        